* Gr^
                                   pn-Odsi'15

 PIERCE ,     JOSEPH    MICHAEL,               §          IN    THE   TEXAS    COURT


                        (Appellant)
                                               §          OF    CRIMINAL      APPEALS,


 VS,
                                                                                 ^ECBVF™ «r
                                               §          AUSTIN,      TEXAS
                                                                               COUmxi?CRK;ii;Al"APF"ALS

 STATE,      OF   TEXAS,                                                           OCT 29 2015
                                               §
                        (Appellee)
                                                                                       -)"¥3

 1. On IQ" J*/-36J5 "the Texas Court of Criminal Appeals' r9f^!§eG,erk
  Appellant's Petition For Discretionary Review,                       in Cause No'.

  ft)-0651-If)                 •

 2. Pursuant to T.R.A.P. Rule 79,                  Appellant is entitled to pursue

  a Motion For Rehearing of the Court's refusal of his Petition

  For Discretionary Review.


 3. Appellant certifys that,            his Motion For Rehearing is based

  on substantial intervening circumstances or other significant

  circumstances which are specified in the motion, and is made

  in good faith,           and not for delay purposes.


                                               1.
4. Appellant is proceeding pro se and indigent and has very

 limited litigation skills required for preparing and filing

 a meaningful Motion For Rehearing.


5. Appellant believes in good faith that his Motion For Rehearing

 has substantial merit,           thus,    requiring to be reviewed in the

 interest of justice.


6. Appellant, is not pursuing a Motion For Rehearing to delay

 these appellate proceedings, nor to harrass Appellee(s) in any

 manner.




     WHEREFORE, PREMISES CONSIDERED,              Appellant,   prays this Court

grant this motion,       extending the deadline date for filing

Appellant's Motion For Rehearing to IJ" l3~ pjOlS -providing
an additional (15) days from the original deadline date of

/Q^cx 7 c/U/O , to file his Motion For Rehearing.
Executed on this           c* / " day of QCtOq€C                , 2015, ,


 oseph Michael Pierce

                                           OATH



     I, JOSEPH MICHAEL PIERCE,            do declare under the penalty of

perjury pursuant to Tex.Civ.Prac.Rem.               Code,   §132.001 - §132.003,

that the facts stated herein my Motion For Extension of Time

to file a Motion For Rehearing pursuant to T.R.A.P. Rule 79,

is   true   and correct.

Executed on this           C? \           day of (jCj-Qo&P            , 2015



             ^                                CERTIFICATE   OF   SERVICE




       I, JOSEPH MICHAEL PIERCE,         do certify that,a true and correct

 copy of Appellant's Motion For Extension of Time to File a Motion

 For Rehearing Pursuant to T.R.A.P.            RULE 79,      was served on Appellee

 by U.S. Mail,         postage prepaid,    addressed to the following addresses


 Mr. Michael West (Asst.Dist.Attny.)

 100 North Broadway,           4th Fl.

  Tyler,   Texas,      75702


 AND




 State Prosecuting Attorney

 P.O.   Box    12405


 Austin,      Texas,   78711

 Executed      on   this       3\         day of    O&oher              2015




' \faj>fh